Citation Nr: 1506584	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  10-06 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to disability rating in excess of 10 percent for patellar tendonitis of the right knee.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to August 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In May 2012, the Veteran was afforded a personal hearing before the undersigned Veterans Law Judge.  

These matters were previously before the Board in August 2012, at which time the Veteran's claim for service connection for bilateral hearing loss was reopened and both issues currently on appeal were remanded for additional development.  Pursuant to the remand, the RO notified the Veteran that he may submit lay evidence regarding his right knee disability, asked the Veteran to advise VA whether any additional relevant records exist, provided examinations, and readjudicated the claims on appeal.  Review of the record shows substantial compliance with the remand directives, and thus, no further action is necessary in this regard.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran submitted a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) in November 2014.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran's right knee disability has resulted in symptoms such as painful motion, but has not resulted in flexion limited to 60 degrees or less, extension limited to 15 degrees or more, ankylosis, recurrent subluxation or lateral instability, a meniscal condition, impairment of tibia and fibula, or genu recurvatum.

2.  The Veteran does not have hearing loss for VA compensation purposes.


CONCLUSIONS OF LAW

1.  For the period on appeal, the criteria for a rating in excess of 10 percent for patellar tendonitis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.21, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2014).

2.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds that VA provided the required notice in letters dated March 2008 and June 2009.  Pursuant to VA's duty to assist a claimant in the development of a claim, VA has associated with the Veteran's claims file records of his non-VA treatment and provided examinations in September 2010 and July 2013.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As previously acknowledged, the Veteran was afforded a hearing before the undersigned VLJ in May 2012, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ stated the issue on appeal, and the VLJ and the Veteran's representative solicited information to substantiate the Veteran's claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the evidence necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the evidence necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the present claims based on the current record.

The Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Rating in Excess of 10 Percent for Patellar Tendonitis of the Right Knee

By way of background, the RO granted service connection for patellar tendonitis of the right knee in April 2001 and assigned a 10 percent rating, effective August 29, 2000.  As the Veteran did not express disagreement with this determination nor was additional evidence pertinent to his claim physically or constructively associated with the claims folder within one year of the April 2001 determination, it is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.201 (2014).  In February 2008, the Veteran filed a claim for increased compensation, which the RO denied by way of a May 2008 rating decision and led to the present appeal.  The Board notes that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b) (West 2014).  The Board will, therefore, assess any ascertainable increase in disability from May 2007.

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, pyramiding, or evaluating the same manifestation of a disability under different diagnostic codes, is to be avoided.  See 38 C.F.R. § 4.14 (2014).  Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which the Veteran has already been rated.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2014).    

As per 38 C.F.R. §  4.71a, Diagnostic Code 5003, degenerative arthritis is to be evaluated on the basis of limitation of motion as per the diagnostic codes for the specific joint or joints.  Id.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating can be assigned where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating can be assigned if such involvement includes occasional incapacitating episodes.  Id.  Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Id.  For the purpose of rating disability due to arthritis, the shoulder and knee are considered major joints.  38 C.F.R. § 4.45(f).

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2014).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a noncompensable rating is warranted where knee flexion is limited to 60 degrees, a 10 percent rating is assigned where knee flexion is limited to 45 degrees, a 20 percent rating is warranted where knee flexion is limited to 30 degrees, and a 30 percent rating is assigned where knee flexion is limited to 15 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a noncompensable rating is warranted where knee extension is limited to 5 degrees, a 10 percent rating is assigned where knee extension is limited to 10 degrees, a 20 percent rating is warranted with extension is limited to 15 degrees, a 30 percent rating is warranted where extension is limited to 20 degrees, a 40 percent rating is assigned where knee extension is limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is warranted where there is slight recurrent subluxation or lateral instability, a 20 percent rating is warranted where there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted where there is severe recurrent subluxation or lateral instability.

Here, the Veteran testified during his May 2012 Board hearing that he experiences swelling and sharp pains on a daily basis, and that he treats his knee by icing it everyday, taking medication for joint pain and inflammation, and performing stretching exercises at home.  He reported experiencing popping and locking sensations in his knee.  Notably, however, the Veteran noted that giving way of the knee happens "at times" and is "sporadic."  He reported having flare-ups due to rain and cold and prolonged sitting.  He also reported that his non-VA primary care physician recommended that he wear a knee brace.

During his April 2008 VA examination, the Veteran reported that he feels occasional pain in his right knee and experiences flare-ups several times per week.  He reported that the cold weather aggravates his condition and that he has difficulty lifting his children due to his problem.  He denied using assistive devices such as braces and canes, and the examiner observed that the Veteran was able to ambulate without difficulty and without limping.  A magnetic resonance imaging (MRI) scan was negative for signs of degenerative changes and x-rays were negative for evidence of bone or joint pathology.  There was no evidence of swelling or crepitus.

The Veteran was able to squat fully, demonstrate extension to 0 degrees with pain at 10 degrees, and demonstrate flexion to 140 degrees with pain at 130 degrees.  Although he reported discomfort upon repetitive extension and flexion, his range of motion did not decrease as a result.  Notably, the examiner reported that there was a discrepancy between the actual physical findings and the degree of pain that the Veteran exhibited in addition to a discrepancy between the Veteran's ability to walk when he was in the hallway and when he was being examined.  The examiner concluded that the Veteran's physical examination and range of motion were normal other than his reports of pain.  The report indicates that the Veteran's right knee disability did not cause him to miss work.

In his June 2009 notice of disagreement, the Veteran reported that his right knee pops and grinds.  In his January 2010 substantive appeal (VA Form 9), the Veteran reiterated his report that he experiences popping of the right knee and also reported that he experiences moderate pain in his right knee on a daily basis.  He reported that he has pain from prolonged sitting at work, which he tries to alleviate by getting up frequently to walk around.  He also reported that the medication he was using to relieve his knee pain at that time-Celebrex-makes him drowsy and, as a result, he cannot take it during work hours or while driving.

VA provided another examination in April 2010.  During this examination, the Veteran reported that he is able to drive without difficulty, is independent in his activities of daily living, is quite active with his children, has never been absent from work due to his knees, and exercises every morning.  Imaging studies showed intact osseous structures; unremarkable medial, lateral, and patellofemoral compartments that were unchanged from the previous April 2008 study; and minimal joint effusion or synovial thickening in the suprapatellar bursa.

The report of a January 2013 VA examination documents the Veteran's report of pain and that he can stand for up to 1.5 hours, walk for two miles, and jogs two times per week for about 1.5 miles.  He described "locking" in the form of popping of the knee with stiffness after sitting for a prolonged period of time, which the examiner noted is not true locking.  The examiner noted normal alignment of the knees and normal gait.

The examiner documented flexion to 135 degrees and full extension to zero degrees, without any change following repetition.  In addition, there was slight pain upon repetitive motion, but no fatigability, weakness, or lack of endurance.  Other than noting that the Veteran demonstrated slight pain anteriorly at the extreme of full flexion, the examiner did not indicate that the Veteran's range of motion was additionally limited by pain.  In addition, although the Veteran did not demonstrate patellofemoral crepitus upon examination, the examiner noted a very slight single click beneath the patella.  Notwithstanding this finding, the examiner noted that the Veteran was negative for joint effusion, his patellar alignment and tracking were normal, he did not demonstrate subluxation, his Lachman's test was negative, and he did not demonstrate varus and valgus laxity.  Additionally, x-ray imaging was negative for evidence of osteoarthritis, and the examiner noted that the Veteran was not restricted in his activities of daily living or employment at that time.

Overall, the evidence shows that the Veteran has demonstrated flexion to 130 degrees and extension at its worst limited to 10 degrees, and thus, a rating in excess of 10 percent for limitation of motion is not warranted under the schedular criteria for any period on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  The Board has considered whether the Veteran is entitled to a rating for recurrent subluxation or lateral instability under Diagnostic Code 5257 in light of the Veteran's report that a clinician recommended that he use a knee brace, but finds that the January 2013 report that the Veteran has not demonstrated subluxation or laxity indicates that a rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability is not warranted.  Additionally, the Board notes that the evidence fails to show that the following diagnostic codes are applicable in the present case: 5256 (ankylosis of the knee); 5258 (dislocated semilunar cartilage); 5259 (symptomatic removal of semilunar cartilage); 5262 (impairment of tibia and fibula); and 5263 (genu recurvatum).

In addition, the Board finds that because the Veteran has a compensable rating for his disability for the entire period on appeal, he has been compensated appropriately for any reported limitation of motion due to pain and an additional rating is neither warranted under 38 C.F.R. § 4.59 nor is it permitted under 38 C.F.R. § 4.14, as the assignment of an additional rating would constitute pyramiding.  See Mitchell, 25 Vet. App. at 36.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the period on appeal.  There is no doubt to be resolved in this case, as the preponderance of the evidence is against any higher ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the manifestations of the Veteran's right knee disability, which has been productive of pain and slight limitation of motion-manifestations that are all contemplated by the rating criteria.  Thus, the criteria are adequate to evaluate this disability and referral for consideration of an extraschedular rating is not warranted.

The Board acknowledges that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See generally Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board finds, however, that the present case does not present an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Additionally, as the Veteran has reported throughout the duration of his appeal that he is employed, consideration of the Veteran's entitlement to a total disability rating is not warranted under Rice v. Shinseki, 22 Vet. App. 447 (2009).

III.  Service Connection for Bilateral Hearing Loss

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  Notably, however, "section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Id.

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as organic diseases of the nervous system.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2014); see also 38 U.S.C.A. §§ 1101(3) (West 2014).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2014); 38 C.F.R. § 3.307(a)(3) (2014).  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a present disability, which must be found before entitlement to service connection can be granted.

In addition to considering medical evidence, VA must also consider all favorable lay evidence of record.  See 38 U.S.C.A. § 5107(b).

Here, the Veteran contended during the May 2012 hearing that he was exposed to loud noise during service when he worked on a flight deck, listened to radar pings, and was exposed to pressure changes and loud noise from aircraft engines.  He contends that he developed hearing loss as a result.

The Veteran's STRs include a June 1991 report of medical examination that was recorded upon the Veteran's entrance into service and documents the following pure tone thresholds, in decibels:


HERTZ (Hz)
Jun. 1991
500
1000
2000
3000
4000
RIGHT
20
20
10
10
10
LEFT
10
15
0
5
15

A medical record dated July 1994 documents a 15 decibel shift in hearing at 1000 Hz in the right ear, which was designated a significant threshold shift.  In January 1995, the following pure tone thresholds were recorded:


HERTZ (Hz)
Jan. 1995
500
1000
2000
3000
4000
RIGHT
40
30
10
20
20
LEFT
15
10
5
0
10

In February 1995, a clinician noted stable and consistent results of threshold shift at 500 Hz and 1000 Hz in the right ear, and noted that the Veteran's hearing was otherwise within normal limits.

However, in April 1996, the following pure tone thresholds were recorded:


HERTZ (Hz)
Apr. 1996
500
1000
2000
3000
4000
RIGHT
25
10
5
10
10
LEFT
10
10
5
5
15





Thereafter, the Veteran endorsed in February 1997 that he did not have hearing loss or ear trouble.  The following pure tone thresholds were recorded at that time:


HERTZ (Hz)
Feb. 1997
500
1000
2000
3000
4000
RIGHT
10
15
10
10
5
LEFT
5
10
0
0
5

A June 2000 report of medical history, which was recorded contemporaneous with the Veteran's separation from active service documents his report of a history of hearing loss based on in-service audiograms.  Notably, however, a June 2000 report of medical examination indicates that the Veteran's ears were normal at that time and documents the following pure tone thresholds:


HERTZ (Hz)
Jun. 2000
500
1000
2000
3000
4000
RIGHT
20
20
5
5
-5
LEFT
25
20
10
10
20

The reporting clinician documented audiometric test result thresholds at 500, 1000, 2000, 3000, and 4000 Hz that were no greater than 25, which indicates that the Veteran did not have impaired hearing, by VA standards, upon his separation from service.  Thus, notwithstanding in-service reports concerning a threshold shift in right ear hearing acuity during service, the April 1996, February 1997, and June 2000 audiograms indicate that any such shift was not permanent.  Accordingly, the Board finds that there is no evidence in the STRs to indicate that the Veteran had a hearing disability that had onset during service.

The postservice evidence of record includes an October 2000 VA examination during which an examiner documented CNC speech recognition scores of 100 percent in the right ear and 98 percent in the left ear.  The following pure tone thresholds were recorded:


HERTZ (Hz)
Oct. 2000
500
1000
2000
3000
4000
RIGHT
10
10
10
15
10
LEFT
10
10
10
10
25

The examiner noted that the Veteran's hearing acuity was within normal limits except for mild hearing loss at 4000 Hz in the left ear.  Notwithstanding this showing of mild hearing loss, the results indicate that the Veteran did not have hearing loss disability for VA compensation purposes at that time.

The Veteran's hearing acuity was assessed again during a November 2012 VA examination.  The report of this examination documents speech recognition scores of 100 percent, bilaterally, and the following pure tone thresholds:


HERTZ (Hz)
Nov. 2012
500
1000
2000
3000
4000
RIGHT
25
25
20
15
20
LEFT
15
20
15
10
35

Again, the results do not show that the Veteran has hearing loss disability for VA compensation purposes. 

Based on the foregoing, the Board finds that the evidence is against service connection for hearing loss because evidence of a present disability is necessary before service connection may be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."); see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  Thus, the appeal must be denied as to this issue.  There is no doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to a rating in excess of 10 percent for patellar tendonitis of the right knee is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


